DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 are pending.
Claims 1, 2, and 4-14 are rejected.
Claim 3 is objected.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on December 19, 2019 and June 24, 2020 were considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “alcohols”, and the claim also recites “in particular methanol and ethanol”, which is the narrower statement of the range/limitation. In addition claim 6 recites the broad recitation “furans”, and the claim also recites “in particular tetrahydrofuran”, which is the narrower statement of the range/limitation The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haga et al. (US 2007/0213560 A1).
Haga et al. inherently disclose the claimed invention since Haga et al. disclose preparing 2-hydroxy-4-(methylthio)butyric acid (HMTBA) from 2-hydroxy-4-(methylthio)butyronitrile (HMTBN) comprising hydrolyzing the HMTBM in the presence of aqueous sulfuric acid, neutralizing the reaction medium with sodium hydroxide as a base, separation into an oil layer (comprising HMBTA and salts) and a water layer (comprising salts), the oil layer is concentrated and filtered to separate the salts and water is added to the filtrate and the obtained liquid is analyzing by high performance liquid chromatography  (see the Example).  The obtained liquid contained a HMBTA content of 68.13%.
Claims 1, 2, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (CN 105130861 A, machine generated English translation pages 1-11).
WU et al. inherently disclose the claimed invention since Wu et al. disclose preparing 2-hydroxy-4-(methylthio)butyric acid (HMTBA) from 2-hydroxy-4-(methylthio)butyronitrile (HMTBN) comprising hydrolyzing the HMTBM in the presence of sulfuric acid, neutralizing the reaction medium with ammonia, separating out ammonium sulphate, layering to obtain organic layer and ammonium sulphate solid containing water layer, concentrating the organic layer, separating out ammonium sulphate solid, solid-liquid separation, adding water to the obtained liquid to dilute the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-7, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Haga et al. (US 2007/0213560 A1) as applied to claim 1  above, and further in view of Thomas (“High Performance Liquid Chromatography (HPLC)-Methods, Benefits and Applications, April 2013, pp. 1-6).
Haga et al. disclose the invention as described above but differs from claims 5-7 in that Haga et al. is silent about what eluent is used in the high performance liquid chromatography.  In particular to use the eluents disclosed in claims 5-7.
Thomas discloses that high liquid chromatography is a chromatographic method that is used to separate a mixture of compound in analytical chemistry and biochemistry so as to identify, quantify and purify the individual components of the mixture (see pages 2 and 5).  Thomas discloses that the commonly used mobile phases include water and organic solvents such as acetonitrile and methanol.  It is further disclosed that the aqueous component might contain acids to enable separation of the sample components (see page 3).

Haga et al. further differ from the instant claim 11 in that the base used for neutralization is not required to be selected from ammonia or ammonium hydroxide.  However, Haga et al. disclose that suitable bases include hydroxides and ammonia (see paragraph 0020).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize ammonia or ammonium hydroxide for neutralization step in the process of Haga et al, since Haga et al. disclose that suitable bases include hydroxides and ammonia.  
Haga et al. further differ from the instant claim 13 in that it is not required to separate the oil layer and the water layer by decantation.  However, Haga et al. disclose that suitable methods for the oil water separation include filtration or decantation (see paragraph 0021).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize decantation in place of filtration for the .
Claims  4, 8, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN 105130861 A, machine generated English translation pages 1-11) as applied to claims 1 and  2 above, and further in view of Curran (“Strategy-Level Separations in Organic Synthesis: From Planning to Practice”, Angewandte Chemie, Int. Ed., 1998, Vol. 37, pp. 1174-1196), Lu et al. (CN 104177280 A), Bristol Meyers Squibb (“Simulated Moving Bed Chromatography: A Powerful Unit Operation”, Pharmaceutical Technology, October 2007, Volume 2007 Supplement, Issue 5, pages 1-6), and Takanori et al. (JP 2007238555A).
Wu et al. disclose the invention as described above but differs from claims 4 and 8 in that Wu does not disclose using a cationic resin charged with cations selected from NH4+, H+, Na+, K+ and Ca2+ nor the use of a simulated moving bed mode or sequential moving bed mode.
Lu et al. disclose a method of separating methionine from the by-product inorganic salt using a sodium or potassium chromatography resin of continuous chromatography separation (see entire disclosure, in particular the abstract, paragraphs 0004-0016). 
Bristol Myers Squibb disclose that HPLC has gained popularity because of its efficient separation, but is rarely considered as a potential purification process on a commercial scale due to expense (see paragraph 1 on page 1).  However, the use of stationary phases and the simulated moving bed technique have allowed for the improvements in such as a reduction in the need for solvents and significant 
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize a sodium or potassium chromatography resin of continuous chromatography separation as the method of separating the methionine hydroxyl analogue from the by-product salt, since Lu et al. had shown that one could successfully separate methionine from its by-product salt using a sodium or potassium chromatography resin of continuous chromatography separation. The claim would have be obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385, 1395-97 (2007).  The skilled artisan would have further been motivated to utilize a simulated moving bed mode, since Bristol Meyers Squibb disclose that the use of stationary phases and the simulated moving bed technique have allowed for the improvements in such as a reduction in the need for solvents and significant improvement in process throughput.
Wu et al. disclose the invention as described above but differs from claim 12 in that Wu does not disclose carrying out a distillation step in the manner as claimed after hydrolysis but prior to neutralization. 
Takanori et al. disclose a method for producing 2-hydroxy-4-methylthiobutanoic acid comprising hydrolyzing 2-hydroxy-4-methylthio-butyronitrile wherein a distillation 
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to carry out a distillation step after hydrolysis but prior to neutralization in the process of Wu et al., in the manner as taught by Takanori et al., since Takanori et al. disclose that the distillation step allows for the removal of low-boiling components in the reaction liquid.
Wu et al. disclose the invention as described above but differs from claim 14 in that Wu does not disclose carrying out evaporation as claimed.
Curran disclose that evaporation is routinely used to separate solvents from crude or purified reaction components (see column 2, paragraph 1 on page 1178).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to carry out an evaporation step in the process of Wu et al., since Curran disclose that evaporation is routinely used to separate solvents from crude or purified reaction components.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.